Citation Nr: 1545803	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  14-12 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).  

2. Entitlement to an initial disability rating in excess of 30 percent for PTSD. 

3. Entitlement to a total rating based upon individual unemployability (TDIU) due to a service-connected disability.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from May 2001 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Tennessee.  The December 2011 rating decision denied service connection for depression and granted service connection for PTSD, and assigned an initial 30 percent disability rating.  

The Board has rephrased the Veteran's claim of entitlement to service connection for depression as a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.   See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from July 2012 to January 2014 that are pertinent to the present appeal.  In the February 2014 Statement of the Case, the RO specifically stated that these records  were reviewed prior to the adjudication of the claims. Accordingly, the Board finds no prejudice in proceeding with the present decision.  

Although the Agency of Original Jurisdiction (AOJ) did not certify the issue of TDIU as part of this appeal, the Veteran asserted that his PTSD prevents substantially gainful employment.  Therefore, the Board has jurisdiction to consider the issue of entitlement to a TDIU as part of the claim for an increased rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran does not have an acquired psychiatric condition other than PTSD due to any incident of his active duty service. 

2. The Veteran's PTSD manifests as occupational and social impairment with deficiencies in most areas. 

3. The Veteran's service-connected disability precludes him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1. An acquired psychiatric disorder other than PTSD was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

2. The criteria for an initial 70 percent disability rating for PTSD have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2015).

3. A TDIU due to the Veteran's service-connected disability is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Prior to initial adjudication, a letter dated in October 2011 satisfied the duty to notify provisions with regard to the Veteran's initial service connection claims.  This appeal arises from disagreement with an initial evaluation following the grant of service connection for PTSD and the assignment of an initial disability rating.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  

The Veteran has not been provided with a VA examination for his acquired psychiatric disorder other than PTSD.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.  

As will be explained below, the preponderance of the evidence shows that the Veteran does not have an acquired psychiatric disorder other than PTSD.  Therefore, because there is no acquired psychiatric disorder that could be related to an event, injury, or disease in service, the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i) (2015); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004) (citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease)).  See also Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010). 

The Veteran was afforded a VA examination in November 2011 to evaluate the severity of his service-connected PTSD.  The VA examination is adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and complaints, and because it described his PTSD in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

II. Service Connection for an Acquired Psychiatric Disorder Other Than PTSD 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308.  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

In this case, the preponderance of the evidence shows that the Veteran does not have an acquired psychiatric disorder other than PTSD.  His VA treatment records note initial diagnoses of adjustment disorder, unspecified in June 2009; adjustment disorder with mixed disturbance of emotions and conduct in June 2009; PTSD and a "single episode" of major depressive disorder in July 2009; and a single episode of manic depressive disorder in November 2010.  

However, additional VA treatment records and a private medical opinion from Dr. H. H.-G. show that the Veteran has only PTSD and that all of his psychiatric symptoms are associated with his PTSD.  The majority of the Veteran's VA treatment records show PTSD as his Axis I diagnosis.  Significantly, the November 2011 VA examiner diagnosed PTSD and then specifically stated that the Veteran had no other Axis I diagnoses.  Additionally, the examiner responded in the negative to the question, "[d]oes the Veteran have more than one mental disorder diagnosed?"  Furthermore, in October 2013, Dr. H. H.-G., a private psychologist, diagnosed PTSD and stated that the Veteran had no other mental disorders.  Both the November 2011 VA examiner and Dr. H. H.-G. specifically attributed the Veteran's depressive symptoms to his service-connected PTSD.  

The Board finds the opinions of the November 2011 VA examiner and D. H. H.-G. to be more probative than the VA treatment records which simply list Axis I diagnoses.  The November 2011 VA examiner and Dr. H. H.-G. reviewed the Veteran's claims file and conducted thorough examinations of the Veteran.  They specifically found that the Veteran's only Axis I diagnosis is PTSD and specifically attributed all of his psychiatric symptoms to PTSD.  

Therefore, the Board finds that the Veteran does not have a psychiatric disorder other than PTSD.  The first element of a service connection claim is not satisfied with regard to an acquired psychiatric disorder other than PTSD.  Shedden, 381 F.3d at 1166-67.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  

Accordingly, the preponderance of the evidence of record does not show that the Veteran has a diagnosis for VA purposes of an acquired psychiatric disorder other than PTSD, which is related to active service.  Therefore, the Board finds that the service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III. Increased Rating for PTSD 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection for PTSD.  

The Veteran's PTSD is was assigned an initial 30 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2015).  PTSD is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2015).  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2015).  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2015). 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  During the appeal period, the Veteran's GAF scores ranged from 50 at worst in October 2013, to 55 at best in November 2010 and July 2012.  

Under the DSM-IV, GAF scores ranging from 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  A GAF score is highly probative because it relates directly to the Veteran's level of impairment and social and industrial adaptability.  Massey v. Brown, 7 Vet. App. 204, 207 (1994).   Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In this case, the Board finds that the Veteran's PTSD symptoms are more accurately described as productive of occupational and social impairment with deficiencies in most areas.  38 C.F.R. § 4.130 (2015).  During the appeal period, the VA treatment records show that the Veteran has had three failed marriages, is moderately estranged from his four children, has severe anger problems, and has had episodes of violence, such that he was arrested for child abuse, harassment, and domestic violence and was required to take anger management courses as a result.  He has been hospitalized in June 2009 and July 2012 for anger and depression.  His insight and judgment have occasionally been noted to be poor.  He has been continuously described as irritable and depressed.  

In November 2011, the VA examiner stated that the Veteran's PTSD caused him to miss school and earn poor grades due to poor concentration.  The examiner noted that the Veteran had outbursts of anger during which he screamed and threw things.  The November 2011 VA examiner found that the Veteran's PTSD disrupted his ability to function and have effective relationships.  In October 2013, Dr. H. H.-G. noted mild memory loss, problems concentrating, and emotionally debilitating social impairment.  Both the VA examiner and Dr. H. H.-G. noted that the Veteran has had 15 jobs since his separation from service in April 2005.  

For these reasons, the Board finds that the Veteran's PTSD causes impairments in the areas of work, school, family relationships, judgment, thinking and mood.  An initial 70 percent disability rating for PTSD is granted.  38 C.F.R. § 4.3 (2015).

The Veteran's PTSD is not more closely described as producing total occupational and social impairment.  Although his symptoms are chronic, they are not of such severity to meet the criteria for a 100 percent dating.  38 C.F.R. § 4.130 (2015); Vazquez-Claudio, 713 F.3d 112.  

At his November 2011 VA examination, the Veteran reported nightmares two to three times per week and sleep disturbance.  He noted that he had three failed marriages and four children.  He stated that he had custody of one child, but that the child lived with his grandparents.  He visited two of his other children every other weekend.  He reported not liking crowds.  He stated that after service, he attended community college and earned a technical degree in computer operation in 2007.  He attended community college again in 2009 with the intent of earning an associate's degree in radiology but had to quit after two months due to his PTSD.  He reported having problems concentrating.  He stated that he no longer enjoyed activities.  

The examiner stated that the Veteran had depression, anxiety, chronic sleep problems, mild memory loss, disturbance of motivation and mood, and difficulty adapting to stressful situations.  The examiner stated that the PTSD symptoms were "disruptive" to his ability to function.  The examiner noted that the Veteran was able to maintain part time employment.  

In October 2013, Dr. H. H.-G. specifically stated that the Veteran's PTSD caused occupational and social impairment in with deficiencies in most areas, such as work, school, family relationships, judgment, as opposed to total occupational and social impairment.  She noted his three failed marriages and four children, one of whom he had custody over.  She noted that the Veteran had been in a "significant relationship" with his girlfriend.  They lived together.  He reported being close to his mother as well.  Dr. H. H.-G. noted that the Veteran had 15 jobs since separation and that he lost his jobs due to problems getting along with co-workers and supervisors and understanding the demands of his jobs.  She stated that he was always late for work.  It was noted that the Veteran has been hospitalized three times for his PTSD, and that he saw a VA psychiatrist twice a year.  As noted above, she stated that he had been convicted of misdemeanors and domestic violence in 2010 and 2012 and was required to attend an anger management class.  

Dr. H. H.-G. found that the Veteran had recurrent recollections of his stressors, avoidant behavior, diminished interest in significant activities, feelings of detachment and estrangement, a restricted range of affection, sleep disturbance, irritability and outbursts of anger, hypervigilance, and problems concentrating.  Additionally, his PTSD produced depression, anxiety, suspiciousness, panic attacks weekly or less often, near continuous panic or depression impacting his ability to function independently, chronic sleep problems, mild memory loss, flattened affect, disturbance of motivation or mood, inability to establish and maintain effective relationships, obsessional rituals, persistent delusions or hallucinations, and an intermittent inability to perform activities of daily living.  She noted that the Veteran was unable to enjoy the "simplest" of activities.  

Upon examination, his attention span was normal and his concentration was "variable."  He complained of problems with short and long term memory.  Dr. H. H.-G. noted that he struggled to remember "basic information."  His speech was normal but he was brief with information he offered.  His thought content was appropriate and his judgment was average.  His mood was anxious and nervous, with restricted affect and suspiciousness.  There was "...report of overt hallucinations."  It was noted that the Veteran had "...no problems maintaining his personal hygiene...."  Dr. H. H.-G. assigned a GAF score of 50, indicating serious symptoms.  

The Veteran's PTSD symptoms are clearly severe and chronic.  However, these symptoms are not of such severity, frequency, and duration that they produce total occupational and social impairment.  Although his ability to have relationships is seriously impaired, he is not totally prevented from having them due to his PTSD symptoms, as evidenced by his having custody of one of his children, having a girlfriend with whom he lives, and being close with his mother.  His PTSD interferes significantly with his ability to attend school, but, as noted above, he was able to earn one technical degree and attempted to earn a second, indicating that his ability to attend school is not totally prevented by his PTSD symptoms.  It is significant that he reported hallucinations in October 2013.  However, the remainder of the record does not contain notations of active hallucinations.  The Board finds that his hallucinations are not frequent enough to produce total occupational and social impairment.  As discussed above, the Veteran has had episodes of violence resulting in arrest.  However, the three incidents which happened over a span of years do not amount to a frequency such that he is in "persistent" danger of hurting others.  The record shows the Veteran has had occasional passive suicidal ideation without plan or intent to harm himself.  His suicidal ideation is not of such frequency or severity to produce total occupational and social impairment.  His memory loss has been evaluated as mild at best, to having problems remembering basic information at worst.  However, reviewing the totality of the evidence, his memory loss is most accurately described as productive of occupational and social impairment with deficiencies in most areas.  

The Board finds that the Veteran's PTSD symptoms cause occupational and social impairment to a significant degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with deficiencies in most areas.  They do not more closely approximate the types of symptoms contemplated 100 percent criteria, and therefore, a 100 rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  

In conclusion, an initial 70 percent disability rating, but no higher, is granted for PTSD.  

There is no evidence of exceptional or unusual circumstances to warrant remand to refer the Veteran's PTSD claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's PTSD are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders.  Notably, the criteria set forth in the General Rating Formula for Mental Disorders are not an exhaustive list.  Indeed, each list of symptoms associated with rating criteria in the General Rating Formula is preceded by the words "such as," confirming that the listed symptoms are simply examples.  The Veteran's disability picture, as discussed above, is adequately compensated by the rating schedule.  

The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected PTSD, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

IV. TDIU  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2015).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age. 38 C.F.R. §§ 3.341(a), 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  "[W]hen the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history."  Pederson v. McDonald, 27 Vet. App. 276, 286 (2015).

The Veteran has one service-connected disability: PTSD.  In this decision, the Board has granted an initial 70 percent disability rating.  The criteria set forth in 38 C.F.R. § 4.16(a) have been met.  

The record shows that since his discharge from service in April 2005, the Veteran has had 15 jobs, the longest of which he held for eight months.  The November 2011 VA examiner noted that the Veteran's PTSD prevented him from keeping a job because of anger problems, insubordination, tardiness, and inability to get along with co-workers.  In October 2013, Dr. H. H.-G. also noted the Veteran's holding of 15 jobs since separation from service, and noted that at the time of the examination, he was unemployed.  She stated that the Veteran was unable to get along with people and that he "...cannot sustain the stress from a competitive work environment and cannot be expected to engage in gainful activity secondary to his PTSD."  

Based on the evidence discussed above, the Board finds that a TDIU is warranted because the Veteran's PTSD precludes substantially gainful employment.  38 C.F.R. §§ 3.340(a)(1), 4.3 (2015).  


ORDER

Service connection for an acquired psychiatric disorder other than PTSD is denied.  

An initial 70 percent disability rating for PTSD is granted.  

A TDIU is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


